DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claim 2 has been cancelled.  Claims 14-34 have been withdrawn.  Claim 1 has been amended.
Claims 1 and 3-13 are under examination.

2.	The objections to claim 1 are withdrawn in response to the amendments filed on 6/3/2021.
The rejection of claims 1, 3-8, 12, and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to delete the broad recitation of ZNFs binding to any target sequence within SEQ ID NOs: 15 and 16.
The rejection of claim 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in response to the amendment to delete the term “preventing from the claim.

Claim Objections
3.	Claim 1 is objected to because of the recitation “the insertion and/or deletion in the TRAC gene is made by the pair of ZFN and expression of TRAC gene is modulated by the insertion and/or deletion” in the last two lines.  Appropriate correction to replace 

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites an insertion and/or deletion within SEQ ID NO: 15, which comprises TTGAAA (see the instant specification, [0176]).  Thus, claim 3 encompasses the embodiment of an insertion and/or deletion within TTGAAA.  It is not clear how this insertion and/or deletion correlates with the insertion and/or deletion within TTGAAA already recited in the parent claim 1.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 5-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Galetto et al. (PGPUB 2013/0315884), in view of each Bonini et al. (PGPUB 2011/0158957), Provasi et al. (Nature Medicine, 2012, 18: 807-815), and Perez et al. (Nat. Biotechnol., 2008, 26: 808-816). 
Galetto et al. teach an isolated genetically engineered T-cell comprising a disrupted TCR[Symbol font/0x61], a CAR, and an exogenous TALEN (a fusion protein comprising a TAL effector DNA-binding domain and a nuclease such as FokI), wherein the TALEN effects insertions or deletions within TTTAGAAAGTTCCTGTG atgtcaagctggtcg AGAAAAGCTTTGAAACA (SEQ ID NO: 57; TALEN targets are shown in uppercase) (claims 5-7).  Galetto et al. teach expanding the isolated genetically engineered T-cell in culture, i.e., they teach descendants as recited in claim 13.  Galetto et al. teach a method for treating or preventing cancer by administering a composition comprising the modified cell to a subject in need of treatment, i.e., they also teach a pharmaceutical composition (claims 8 and 12) ([0022]).  See Galetto et al., [0015]-[0016]; [0020]; [0070]; [0093]; [0095]; [0106]-[0111]; [0121]; [0186]; [0258]; [0266]-[0268]; and claim 14.  

Galetto et al. teach TALEN and not ZFN (claim 1).  However, using ZFNs is suggested by the prior art.  For example, Bonini et al. teach that ZFNs could be used to disrupt the TCR (Abstract).  Thus, replacing TALEN with a ZFN would have been obvious to one of skill in the art to achieve the predictable result of obtaining a genetically engineered T-cell comprising a disrupted TCR[Symbol font/0x61].  
Furthermore, Bonini et al. teach targeting more than one site to inactivate TCR ([0017]-[0018]) and also inactivating more than one exon within the same gene ([0142]; [0150]).  Bonini et al. teach multiple target sites within exons c1 or c3 of the TCRA gene (Abstract; [0014]-[0020]; [0032]; [0086]; [0092]; [0102]; [0105]-[0107]; [0118]; [0125]; [0126]; p. 15, [0138] and Table 5; [0163]; Fig. 6).  Among the disclosed target sites is the one encoded by SEQ ID NO: 1 represented below (the upper case letters indicate the target site, while the linker is shown in lowercase):
ctATGGACtTCAAGAGCAacagtgctgt, 
i.e., comprising the adjacent sequences AACAGT and AGTGCT.  
Table 5 in Bonini et al. also disclose SEQ ID NOs: 13, 18, 29, and 34 (target sites in exon c1) and also SEQ ID NOs: 49 and 54 (target site in exon c3).  A comparison between the sequences disclosed by Bonini et al. in Table 5 and the instant sequences revealed that SEQ ID NOs: 13, 18, 29, and 34 are identical to the instant SEQ ID NOs: 
Based on these teachings, one of skill in the art would have found obvious to further modify Galetto et al. by using the sites identified by Bonini et al. to achieve the predictable results of obtaining a T-cell comprising a disrupted TCR[Symbol font/0x61].  By following the teachings in the cited prior art, one of skill in the art would have obtained T-cells comprising a ZNF a site within SEQ ID NO: 15 and an insertion/deletion in SEQ ID NOs: 8-12 and 15 (claim 1 and 3).
Although Galetto et al. teach insertions/deletions within the instant SEQ ID NO: 15, they do not specifically disclose an insertion/deletion within TTGAAA (claim 1).  
However, as taught by the prior art, ZNFs mediate double strand breaks within the linker which breaks are sealed via nonhomologous end-joining (NHEJ) repair resulting in deletions and/or insertions, wherein the deletions are random, occur often in the range of 1-60 bp, and could be located downstream of the ZFN target site (see Provasi et al., p. 808, column 1, second paragraph, p. 809, Fig. 1g; see Perez et al., p. 810, column 2, first full paragraph and Fig. 2b; p. 813, column 2, second full paragraph).  Thus, one of skill in the art would have reasonably concluded that the teachings of Galetto et al. encompass various deletions and/or insertions including deletions within TTGAAA. 
Furthermore, Galetto et al. teach analyzing 10,000 different sequences for the presence of site-specific deletion and insertion events ([0270]).  One of skill in the art would have been motivated to identify and isolate T-cell clones comprising various deletions or insertions within SEQ ID NO: 15 to assess for specific modifications.  By doing so, one of skill in the art would have reasonably expected to identify T-cell clones comprising claims 1 and 3).
	While the cited prior art does not specifically teach that the ZFNs introducing deletions/insertions into TTGAAA have the zinc finger domains set forth by the SEQ ID NOs: recited in claim 1, MPEP § 716.0 states that “[a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.  In the instant case, there is no evidence of record demonstrating that specifically using the recited zinc finger domains results in a T-cell exhibiting superior properties over the cell taught by the combined cited prior art.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

8.	Claims 1, 3-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Galetto et al. taken with each Bonini et al., Provasi et al., and Perez et al., in further view of in further view of both Dotti et al. (Blood, 2009, 114: 1457-1458) and Gregory et al. (PGPUB 2011/0136895).
	The teachings of Galetto et al., Bonini et al., Provasi et al., and Perez et al. are applied as above for claims 1, 3, 5-8, 12, and 13.  Galetto et al., Bonini et al., Provasi et al., and Perez et al. do not teach further inactivating PD1 (claim 4).  Dotti et al. teach that PD1 is highly expressed by tumor-specific CTLs, that PD1 interaction with its ligand expressed on tumor cells leads to impaired CTL function and that disrupting this 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
9.	35 U.S.C. 112(b)
	The applicant argues that claim 3 requires a further insertion in TGGACTT, which is different from TTGAAA.
	This is not found persuasive for the reasons set forth in the rejection above.  Claim 3 recites any insertion and/or deletion within SEQ ID NO: 15.  SEQ ID NO: 15 comprises TTGAAA and claim 3 does not exclude an insertion and/or deletion within TTGAAA. 

	35 U.S.C. 103 
 	Although the applicant argues that the newly introduced amendments obviate the rejection, it is noted that these amendments are not enough to overcome the obviousness-type rejections.

MPEP § 716.0 states that “[a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.  

Conclusion
10.	Claim 9-11 are free of the prior art of record because the prior art of record does not teach or suggest ZFNs comprising the specific combinations of zinc finger domains recited in claim 9.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ILEANA POPA/Primary Examiner, Art Unit 1633